Citation Nr: 1100435	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  07-27 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for headaches. 

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, type 
II.

3.  Entitlement to service connection for sexual dysfunction, to 
include as secondary to service-connected diabetes mellitus, type 
II.

4.  Entitlement to a disability rating in excess of 10 percent 
for service-connected posttraumatic carpal tunnel syndrome of the 
right hand.

5.  The propriety of a reduction of the disability rating for 
service-connected diabetes mellitus, type II, from 20 percent 
disabling to 10 percent disabling, from November 1, 2007 to 
December 20, 2009.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1971 and 
October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which continued a 10 percent evaluation for 
posttraumatic carpal tunnel syndrome, major; denied service 
connection for hypertension and sexual dysfunction; confirmed and 
continued the previous denial of service connection for 
headaches; and proposed to reduce the evaluation assigned for 
diabetes mellitus, type II (DM), from 20 percent to 10 percent, 
on the basis of clear and unmistakable error.  In December 2006, 
the Veteran submitted a notice of disagreement and subsequently 
perfected his appeals in August and September 2007 as to the 
service connection and increased rating carpal tunnel syndrome 
issues.

In an August 2007 rating decision, the Indianapolis RO decreased 
the Veteran's disability rating for DM from 20 percent to 
10 percent, effective November 1, 2007.  The Veteran filed a 
notice of disagreement in September 2007, but did not perfect his 
appeal of the rating reduction issue.  

In a March 2010 rating decision, the RO in Seattle, Washington 
increased the Veteran's disability rating for DM to 20 percent, 
effective December 21, 2009.  A March 2010 supplemental statement 
of the case effectively adjudicated the propriety of the August 
2007 rating reduction and advised the Veteran that the assignment 
of a 20 percent evaluation effective December 21, 2007, 
constituted a complete grant of this issue on appeal.  Therefore, 
the interpretation of this matter in the ;light most favorable to 
the Veteran leads the Board to conclude that the issue before the 
Board is the propriety of the reduction of the disability rating 
for DM from 20 percent disabling to 10 percent disabling, from 
November 1, 2007 to December 20, 2009.  This case is currently 
under the jurisdiction of the VA RO in Indianapolis, Indiana.

The issues of whether new and material evidence has been 
submitted sufficient to reopen a claim of entitlement to service 
connection for headaches and entitlement to service connection 
for hypertension and sexual dysfunction are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action on his part is 
required.


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic carpal tunnel 
syndrome of the right hand is manifested by neuralgia of the 
median nerve with mild symptoms, including numbness, pain, and 
weakness.

2.  The Veteran was originally granted service connection for 
diabetes mellitus, type II, and assigned a 20 percent evaluation, 
effective July 21, 2005.

3.  An October 2006 rating decision proposed a rating reduction 
for the Veteran's diabetes mellitus, type II, from 20 percent 
disabling to 10 percent disabling and implemented the proposed 
reduction in an August 2007 rating.

4.  The evidence of record at the time of the reduction of the 
20 percent disability rating did not show that the Veteran's 
diabetes mellitus, type II, required insulin and restricted diet 
or oral hypoglycemic agent and restricted diet.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 10 percent for posttraumatic carpal tunnel syndrome of 
the right hand have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.124a, Diagnostic Code 8715 (2010).

2.  The reduction of the 20 percent disability rating for 
diabetes mellitus, type II, to 10 percent, from November 1, 2007 
to December 20, 2009, was proper.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.119, Diagnostic 
Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to a rating in 
excess of 10 percent for posttraumatic carpal tunnel syndrome of 
the right hand, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in June 2006 
fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio 
at 187.

Further, the June 2006 letter informed the Veteran of how VA 
determines the appropriate disability rating and effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records, VA treatment records, 
and VA examination reports are in the file.  Private treatment 
records have been obtained to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  Therefore, 
the Board finds that VA has satisfied its duty to obtain all 
relevant records.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination for his right 
hand disability in September 2006.  The examiner noted that the 
Veteran's claims file was available for review and provided a 
thorough physical examination.  Thus, the Board finds that the 
September 2006 examination is adequate for determining the 
disability rating for the Veteran's service-connected 
posttraumatic carpal tunnel syndrome of the right hand.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA 
undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate).

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected right hand disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require 
that a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

With regard to the Veteran's DM appeal, the Board notes that this 
appeal stems from a 38 C.F.R. § 3.105(e) reduction, not a claim 
or application for benefits.  As such, it arises from an action 
initiated by the RO, not the Veteran.  The regulations pertaining 
to the reduction of disability evaluations contain their own 
notification and due process requirements.  See 38 C.F.R. 
§ 3.105(e), (i) (2010).  For this reason, the Board concludes 
that the VCAA does not apply to this claim.

The Board further concludes that VA has complied with the 
notification and due process requirements applicable to the 
reduction of a disability evaluation.  Specifically, an 
October 2006 rating decision informed the Veteran of the proposed 
reduction.  A letter accompanying the October 2006 rating 
decision also informed the Veteran of his right to submit 
additional evidence or argument and to present such evidence or 
argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), 
(i) (2010).  Following the August 2007 rating decision that 
reduced the Veteran's disability rating, his claim was 
readjudicated in a May 2009 statement of the case (SOC).  The 
May 2009 SOC also informed the Veteran of the relevant laws and 
regulations, including the rating criteria for his specific 
disability.  The Veteran has been provided every opportunity to 
submit evidence and argument in support of his claim.  As the 
Veteran has been afforded a meaningful opportunity to effectively 
participate in the processing of his appealed claim, the Board is 
satisfied that the purpose behind the notice requirements has 
been satisfied.  Accordingly, the Board will proceed to a 
decision on the merits.

II. Merits of the Claims

A. Carpal Tunnel Syndrome of the Right Hand

The Veteran's service-connected posttraumatic carpal tunnel 
syndrome of the right hand has been evaluated as 10 percent 
disabling under Diagnostic Code 8715.  He seeks a higher rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

Where service connection has already been established, and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  See 
Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability at 
issue and such symptoms warrant different evaluations, staged 
evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 8515, a 10 percent evaluation is assigned 
for mild incomplete paralysis of the median nerve of the major or 
minor hand.  A 20 percent evaluation is assigned for moderate 
incomplete paralysis of the median nerve of the minor hand.  A 
30 percent evaluation is assigned for moderate incomplete 
paralysis of the median nerve of the major hand.  A 40 percent 
evaluation is assigned for severe incomplete paralysis of the 
median nerve of the minor hand.  A 50 percent evaluation is 
assigned for severe incomplete paralysis of the median nerve of 
the major hand.  A 60 percent evaluation is assigned for complete 
paralysis of the median nerve of the minor hand, with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeable flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
pain with trophic disturbances.  Finally, a 70 percent evaluation 
is assigned for complete paralysis of the median nerve of the 
major hand, with the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in the 
plane of the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeable flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to palm; 
flexion of wrist weakened; pain with trophic disturbances.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2010).

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  The criteria are consistent with the criteria for 
evaluating degrees of paralysis as set forth above.  See 38 
C.F.R. § 4.124a, Diagnostic Codes 8615, 8715 (2010).

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  See 38 C.F.R. § 4.124a, 
Diseases of the Peripheral Nerves (2010).

The Veteran underwent a VA examination for his posttraumatic 
carpal tunnel syndrome of the right hand in September 2006.  At 
that time, the Veteran complained of weakness and numbness of the 
right hand.  He reported using a brace at night, with increased 
pain, discomfort, and dysfunction the next day without nightly 
use.  Driving, typing, and other repetitive activities cause 
increased pain.  The Veteran also reported frequently dropping 
things and radiation of pain from the wrist to the elbow.  The 
examiner noted a normal motor examination, mild weakness in thumb 
opposition on the right, and patchy-type decrease to touch in the 
right hand not following the median nerve distribution.  He 
observed no obvious atrophy of the right hand and sufficient fine 
movements.  He diagnosed the Veteran with median 
neuropathy/carpal tunnel syndrome on the right.

The medical evidence also includes VA treatment records relating 
to the Veteran's right median nerve disability.  Notably, 
December 2005 electromyography (EMG) testing results reflected 
mild carpal tunnel syndrome bilaterally.

The Board notes that the VA treatment records also include 
November 2007 x-rays of the right hand.  The x-rays revealed 
minimal early osteoarthritic changes, manifested by mild 
sclerosis of the articular surfaces at the MTP (sic) and proximal 
interphalangeal joints bilaterally and minimal narrowing of some 
of the proximal interphalangeal and distal interphalangeal joint 
spaces.  These findings relate to osteoarthritic changes in the 
fingers.  See 38 C.F.R. § 4.71a, Plate III (2010).  The Veteran's 
service-connected disability is primarily of the wrist, as was 
his in-service injury.  As such, the Board finds that a separate 
evaluation for arthritis of the right fingers is not warranted.

Upon review of all of the medical evidence of record, the Board 
concludes that the evidence does not establish that the Veteran's 
service-connected posttraumatic carpal tunnel syndrome of the 
right hand warrants more than a 10 percent disability rating.  
There is no evidence of moderate neuralgia to warrant a 
30 percent rating.  On VA examination, there was normal motor 
examination and mild weakness in thumb opposition.  The observed 
decrease to touch did not follow the median nerve distribution.  
There was no hand atrophy and the Veteran demonstrated sufficient 
fine hand movements.  Notably, the medical evidence specifically 
describes the Veteran's carpal tunnel syndrome as mild.  The 
current 10 percent rating is not inconsistent with the reported 
pain, discomfort and functional impairment.  As such, a rating in 
excess of 10 percent for posttraumatic carpal tunnel syndrome of 
the right hand cannot be granted.

The Board has reviewed the remaining diagnostic codes relating to 
diseases of the peripheral nerves.  However, the claims folder 
contains no medical evidence indicating that the Veteran's 
posttraumatic carpal tunnel syndrome of the right hand affects 
any nerve other than the median nerve.  As such, an increased 
rating cannot be assigned under Diagnostic Codes 8510-8540.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540 (2010).

Further, there is no evidence indicating that the severity of 
Veteran's posttraumatic carpal tunnel syndrome of the right hand 
has fluctuated throughout the appeal period to warrant staged 
ratings.  Thus, the assignment of staged ratings is not 
warranted.  See Hart, supra.

In reaching the above-stated conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to an increased rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010); see also Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be contemplated by 
the rating schedule.  There is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  The Veteran's 
complaints of numbness, pain, and weakness are adequately 
contemplated by the rating schedule and its use of mild, 
moderate, and severe to describe the symptomatology associated 
with neuralgia of the median nerve.  As the Veteran's disability 
picture is contemplated by the rating schedule, the threshold 
issue under Thun is not met and any further consideration of 
governing norms or referral to the appropriate VA officials for 
extraschedular consideration is not necessary.  

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.

B. Diabetes Mellitus, Type II

Initially, the Board notes that the provisions of 38 C.F.R. 
§ 3.344(a) and (b), which govern reductions of disability ratings 
in effect for five or more years, do not apply in this case, as 
the Veteran's 20 percent rating for DM was in effect for less 
than five years, from July 21, 2005 to October 31, 2007.

Where an action by the RO would result in the reduction or 
discontinuance of compensation payments, a rating decision 
initially proposing the reduction or discontinuance must be 
prepared, setting forth all material facts and reasons for the 
proposed action.  See 38 C.F.R. § 3.105(e) (2010).  The veteran 
must be informed of the proposed reduction and the detailed 
reasons therefor at his or her most recent address of record.  
The veteran will also be given 60 days from the notification of 
the proposed reduction to present additional argument or evidence 
to show that his or her compensation payments should be continued 
at their present level.  Id.

Furthermore, the notification must inform the veteran that he or 
she may request a predetermination hearing within 30 days of the 
notification of the proposed reduction.  Where a timely request 
for a predetermination hearing is received, VA will notify the 
veteran in writing of the time and place of the hearing with at 
least 10 days advance notice, that the hearing will be conducted 
by VA personnel who were not involved in the proposed adverse 
action and who will bear the decision-making responsibility, and 
that, if a predetermination hearing is timely requested, benefit 
payments shall be continued at the present level pending a final 
determination as to the proposed reduction.  See 38 C.F.R. 
§ 3.105(i) (2010).  Unless otherwise provided by 38 C.F.R. 
§ 3.105(i), final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the month in 
which the 60-day period from the date of notification to the 
veteran of the final rating decision reducing his or her rating 
expires.  See 38 C.F.R. § 3.105(e) (2010).

It appears that the RO complied with the procedural requirements 
of 38 C.F.R. § 3.105 regarding the reduction of the Veteran's 
disability rating for DM, and the Veteran does not contend 
otherwise.  The Veteran was notified of the proposed reduction 
and given an opportunity to submit additional evidence or 
argument and/or request a hearing.

Additionally, the reduction was made effective no earlier than 
permitted by law ("the last day of the month in which a 60-day 
period from the date of notice of the beneficiary of the final 
action expires").  See 38 C.F.R. § 3.105(e) (2010).

Having concluded that the RO correctly followed the necessary 
procedures to reduce the Veteran's disability rating for DM from 
20 percent to 10 percent, the Board must now turn to whether a 
reduction to a 10 percent rating was correct.  The Board finds 
that the RO's decision to reduce the Veteran's disability rating 
to 10 percent was proper.

Under Diagnostic Code 7913, a rating of 10 percent is assigned 
for diabetes mellitus that is manageable by restricted diet only.  
A 20 percent rating is assigned for diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  A 40 percent rating is assigned for diabetes 
mellitus requiring insulin, a restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, a restricted diet, regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  A 100 
percent rating is assigned for diabetes mellitus requiring more 
than one daily injection of insulin, a restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2010).

According to Note (1) of Diagnostic Code 7913, compensable 
complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are considered 
part of the diabetic process under Diagnostic Code 7913.

The Veteran was afforded a VA examination for his DM in 
September 2006.  At that time, the Veteran reported having been 
diagnosed with DM in approximately 2002.  He also indicated that 
his DM was diet controlled only.  The examiner concluded that the 
Veteran had type II diabetes mellitus with no activity 
restrictions.

The medical evidence of record also contains several VA treatment 
records relating to the Veteran's DM.  The treatment records 
clearly indicate that the Veteran was not treated 
pharmacologically for his DM until December 21, 2009.

There is no indication that the Veteran's DM required insulin and 
restricted diet or oral hypoglycemic agent and restricted diet so 
as to warrant a 20 percent rating prior to December 21, 2009.  
Notably, several VA treatment records prior to December 21, 2009, 
as well as the September 2006 VA examination report specifically 
state that the Veteran was not being treated pharmacologically.  
Thus, the Veteran's DM does not warrant a 20 percent rating and 
more closely approximates a 10 percent rating from November 1, 
2007 to December 20, 2009.  Therefore, the reduction to a 
10 percent evaluation for this period is appropriate.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against a restoration of the 
20 percent disability rating from November 1, 2007 to 
December 20, 2009, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see 
also Ortiz, supra.


ORDER

Entitlement to a disability rating in excess of 10 percent for 
posttraumatic carpal tunnel syndrome of the right hand is denied.

Restoration of the evaluation of 20 percent for diabetes 
mellitus, type II, from November 1, 2007 to December 20, 2009, is 
denied.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's petition to 
reopen his claim of entitlement to service connection for 
headaches and his claims of entitlement to service connection for 
hypertension and sexual dysfunction.

With regard to the issue of whether new and material evidence has 
been received sufficient to reopen the Veteran's claim of 
entitlement to service connection for headaches, the Board is 
aware of the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In Kent, the Court specifically addressed the VCAA notice 
requirements in the context of a claimant's request to reopen a 
previously and finally denied claim.  The Court found that VA 
must notify a claimant of the reason for the prior denial(s) and 
the evidence and information that is necessary to reopen the 
claim, and must provide notice that describes what evidence would 
be necessary to substantiate the element or elements required to 
establish service connection that were not found in the previous 
denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have not been satisfied for the new and 
material evidence claim.  Although the RO issued a VCAA letter 
dated in June 2006, this letter did not comply with the 
requirements set forth in Kent.  Specifically, the June 2006 
letter did not provide any of the required notice under Kent.  
Accordingly, the Veteran must be provided with a letter that 
complies with the notice requirements under Kent.

With regard to his claims of entitlement to service connection 
for hypertension and sexual dysfunction, both to include as 
secondary to service-connected DM, the Veteran was afforded a VA 
examination in September 2006.  The examiner took a history of 
the Veteran's hypertension and sexual dysfunction, noting that 
both diagnoses preceded or were contemporaneous with his 
diagnosis of DM.  The examiner concluded that the Veteran's 
hypertension was not due to or worsened by his DM as they were 
diagnosed at the same time.  Similarly, he concluded that his 
erectile dysfunction was not related to his DM as it preceded his 
DM diagnosis.  Although the examiner's rationales explain why the 
Veteran's hypertension and erectile dysfunction were not caused 
by his service-connected DM, he does not adequately explain his 
conclusion that hypertension and erectile dysfunction were not 
aggravated by the Veteran's service-connected DM.  In light of 
this deficiency, the September 2006 VA examiner's opinion is not 
sufficient to render a decision on the issues of service 
connection for hypertension and sexual dysfunction.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claims of entitlement to service connection 
for hypertension and sexual dysfunction must be remanded for 
clarification of the VA examiner's opinion.  See Barr, supra.

Additionally, as these issues are being remanded, the Board will 
take the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, these claims are REMANDED for the following actions:

1.  Provide the Veteran with notice compliant 
with the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006), regarding the issues of 
whether new and material evidence has been 
received sufficient to reopen his claim of 
entitlement to service connection for 
headaches.  Specifically, the Veteran should 
be notified of the reason for the prior 
denial and the evidence or information that 
is necessary to reopen the claim.  The notice 
letter must describe what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection that were not found in the 
previous denial.

2.  Copies of updated treatment records from 
the Chicago VA Medical Center, covering the 
period from February 17, 2010, to the 
present, should be obtained and added to the 
claims folder.

3.  Following completion of the above, the 
Veteran's claims file should be returned to 
the original September 2006 VA examiner, if 
possible, for clarification of the opinion.  
Specifically, the examiner should provide a 
complete rationale for his apparent 
conclusions that the Veteran's hypertension 
and sexual dysfunction were not aggravated by 
his service-connected diabetes mellitus, type 
II.  The Veteran may be recalled for 
examination, if deemed necessary.

If the September 2006 VA examiner is 
unavailable, the Veteran should be afforded an 
examination with an appropriate examiner in 
order to determine the nature and etiology of 
his hypertension and sexual dysfunction.  All 
indicated studies should be performed.  The 
claims folder should be provided to the 
examiner for review of pertinent documents 
therein in connection with the examination, 
and the examination report should reflect that 
such a review was conducted.

The examiner must state whether the Veteran's 
currently diagnosed hypertension and/or sexual 
dysfunction were caused or aggravated 
(permanently increased in severity beyond the 
natural progression of the disorder) by his 
service-connected diabetes mellitus, type II.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

4.  After completing the above actions and 
any other development that may be indicated 
by any response received as a consequence of 
the actions taken in the paragraphs above, 
the petition to reopen a claim of entitlement 
to service connection for headaches and the 
claims of entitlement to service connection 
for hypertension and sexual dysfunction, both 
to include as secondary to service-connected 
diabetes mellitus, type II, should be 
readjudicated.  If any of the claims remain 
denied, a supplemental statement of the case 
should be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, all issues 
properly on appeal should be returned to the 
Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


